 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   TREVOR R. FEHR (SBN 316699)
     Trial Attorney
 3   United States Department of Justice
     Office of the United States Trustee
 4   450 Golden Gate Avenue, 5th Floor, Suite #05-0153
     San Francisco, CA 94102
     Telephone: (415) 252-2080
 5   Facsimile: (415) 705-3379
     Email: Trevor.Fehr@usdoj.gov
 6

 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8

 9                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11
      In re                                         )        Case No. 21-40363-CN
12                                                  )
      CALIFORNIA-NEVADA                             )        Chapter 11
13    METHODIST HOMES                               )
                                                    )
14                                                  )
                                                    )        Chief Judge Charles Novack
15                           Debtor.                )

16
                             AMENDED APPOINTMENT OF OFFICIAL
17                          COMMITTEE OF UNSECURED CREDITORS
18
              Pursuant to 11 U.S.C. § 1102(a), Tracy Hope Davis, the United States Trustee for Region
19
     17, hereby files this Amended Notice of Appointment of the following unsecured creditors as
20
     members of the official committee of unsecured creditors due to the addition of two members:
21

22

23   1. Jeffrey Rhodenbaugh                                 Identified Counsel: Mark Hirsch
        Successor Trustee of the Rhodenbaugh                New Tech Law Group
24      Family Trust                                        40815 Grimmer Blvd.
                                                            Fremont, CA 94538
25
                                                            (510) 659-8884
26                                                          mark@ntlg.us
     2. Suzanne M. Kaufmann                                 Identified Counsel: None
27

28                                                      1


     Case: 21-40363       Doc# 95      Filed: 04/19/21       Entered: 04/19/21 11:58:27       Page 1 of 2
 1   3. Martin Overstreet                           Identified Counsel: None
 2

 3   4. Edward M. Keech                             Identified Counsel: None

 4   5. Astrid E. Anderson                          Identified Counsel: None

 5   6. Whendee Silver                              Identified Counsel: None
        Trustee of the Silver Family Trust
 6

 7   7. Joanne Kelly                                Identified Counsel: Chris D. Kuhner
                                                    Nyberg, Bendes, Kuhner & Little, P.C.
 8                                                  1970 Broadway, Suite 600
                                                    Oakland, CA 94612
 9                                                  (510) 763-1000
                                                    c.kuhner@kornfieldlaw.com
10

11      Dated: April 19, 2021
                                             Respectfully Submitted,
12
                                             TRACY HOPE DAVIS
13                                           UNITED STATES TRUSTEE
14
                                       By:   /s/ Timothy S. Laffredi
15                                           Timothy S. Laffredi
                                             Assistant United States Trustee
16

17

18
19

20

21

22

23

24

25

26

27

28                                              2


     Case: 21-40363    Doc# 95    Filed: 04/19/21    Entered: 04/19/21 11:58:27      Page 2 of 2
